Citation Nr: 1028607	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the RO.  

In July 2009, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.  


FINDING OF FACT

Bladder cancer was first manifested many years after service, and 
there is no competent evidence of record that it is in any way 
related thereto.


CONCLUSION OF LAW

Bladder cancer is not the result of disease or injury incurred in 
or aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for bladder cancer.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.
In September 2005, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claim, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  VA 
informed him of the criteria for service connection, as well as 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of copies of 
the Veteran's service treatment records; VA records reflecting 
the Veteran's treatment from January 1996 to September 2009; 
records from Norman Urology Associates, P.C., reflecting the 
Veteran's treatment from January to April 2000; records from 
Metropolitan Urology PSC, reflecting the Veteran's treatment by 
January 2003to January 2006; records associated with the 
Veteran's award of Social Security Disability benefits; and the 
transcript of the Veteran's July 2010 video conference with the 
undersigned Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, such as bladder cancer, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

If the Veteran was exposed to herbicides, such as Agent Orange, 
in service, service connection may be presumed when the Secretary 
of VA determines that a particular disability is the result of 
such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
However, a presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of VA.  See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Nevertheless, that 
does not preclude a veteran from establishing service connection 
with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 
155 (1997).  Indeed, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans who served in the Republic of Vietnam are presumed to 
have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii).  
Veterans who were otherwise exposed to such herbicides may also 
take advantage of those presumptive health effects.  However, 
unlike Vietnam veterans, they are required to prove that they 
were, in fact, exposed to herbicides during their military 
service.  That is , they do not have the benefit of a presumption 
of exposure as do Vietnam veterans. 

Service in the Republic of Vietnam means that the Veteran 
actually set foot within the land borders of Vietnam.  Service in 
the Vietnam coastal waters without ever having gone ashore is not 
enough.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Analysis

The Veteran contends that he has bladder cancer, primarily as a 
result of his exposure to Agent Orange in the Republic of 
Vietnam.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  

During his July 2010 video conference, the Veteran testified that 
his ship he was assigned to in service carried barrels of Agent 
Orange and that he had gotten it all over him.  He also testified 
that he had set foot in Vietnam, during times when he had to help 
unload the ship.  In this regard, he notes that he received the 
Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

The evidence shows that the Veteran was a crew member on the 
U.S.S. Mauna Kea.  Although he was awarded the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal, neither 
fulfills the requirement to show that he actually set foot in 
Vietnam.  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965, and March 1973 in Vietnam or in Thailand, 
Laos, or Cambodia in direct support of operations in Vietnam.  
The eligibility requirements state that the Veteran must: 

(a) be attached to or regularly serve for 
one or more days with an organization 
participating in or directly supporting 
ground (military) operations; or, 

(b) be attached to or regularly serve for 
one or more days aboard a naval vessel 
directly supporting military operations; 
or, .

(c) actually participate as a crew member 
in one or more aerial flights directly 
supporting military operations; or,.

(d) serve on temporary duty for 30 
consecutive days or 60 nonconsecutive days.  
These time limitations may be waived for 
personnel participating in actual combat 
operations. 

Department of Defense Manual of Military Decorations and Awards 
(DoD 1348.33-M), September 1996 Incorporating Change 1, September 
18, 2006, at C6.6, pages 50-52. 

The Republic of Vietnam Campaign Medal was awarded to those 
personnel who (1) served in the Republic of Vietnam for six 
months during a specified period, or (2) served outside the 
geographical limits of the Republic of Vietnam but contributed 
direct combat support to the Republic of Vietnam and Armed Forces 
for 6 months, or (3) served in the Republic of Vietnam or outside 
its geographical limits for less than six months but were 
wounded, captured or killed.  Id. at 7.5.

Based upon the above definitions, the Veteran could receive the 
Vietnam Service Medal and the Vietnam Campaign Medal without ever 
setting foot in the Republic of Vietnam.  Thus, the award of 
those decorations is not dispositive.

Although the Veteran states that he set foot in Vietnam, during 
those times when he had to help unload the ship, there is no 
official record or other evidence on file to support that 
contention.  He also contends that he had direct exposure to 
Agent Orange.  He notes that his ship carried barrels of Agent 
Orange and that when one of those barrels developed a hole, the 
Agent Orange got all over him.  In this regard, he does not state 
how he knew that such barrels contained Agent Orange, and there 
is no official record in service or other supporting evidence 
that the Veteran's ship carried Agent Orange.  However, even if 
he did have such exposure, there is no competent evidence of a 
nexus between that exposure and the development of bladder cancer 
many years later.  

Although the Secretary of VA has identified various types of 
cancer which are presumed to be the result of Agent Orange 
exposure, he has not extended that presumption to include bladder 
cancer.  Therefore, service connection is not warranted on that 
basis.  However, that does not end the inquiry.  The Veteran may 
still present direct evidence of nexus between his bladder cancer 
and service, including the claimed Agent Orange exposure.  

In this case, the Veteran does not contend, and the evidence does 
not show that his bladder cancer had its onset in service.  
Indeed, a review of the Veteran's service treatment records is 
negative for any complaints or clinical findings of bladder 
cancer.  Such a disability was not manifested until the mid-
1990's, and there is no competent evidence that it is directly 
related to any incident in service, including the claimed Agent 
Orange exposure.  

The only reports to the contrary come from the Veteran.  As a 
layman, however, he is only competent to report on matters which 
are capable of lay observation, such as his various symptoms.  He 
is not competent to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this regard, he acknowledged during 
his video conference that no doctor had ever told him that his 
bladder cancer was related to his claimed exposure to Agent 
Orange.  In fact, he suggested that he could not get a doctor to 
say so.  Therefore, his opinion, without more, is not considered 
probative evidence of service connection.  38 C.F.R. § 3.159(a).  

In sum, the evidence does not establish that the Veteran's 
bladder cancer was first manifested in service or during the 
first year after his discharge from service or that it is the 
result of the claimed exposure to Agent Orange.  Absent such 
evidence, the Veteran does not meet the criteria for service 
connection on a direct or presumptive basis.  Accordingly, 
service connection for bladder cancer is not warranted, and the 
appeal is denied.  

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bladder cancer is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


